Exhibit 10.4

Separation Agreement

This Separation Agreement (“Agreement”) is made effective as of September 17th,
2019, by and between StoneMor GP LLC (the “Company”), the general partner of
StoneMor Partners L.P. (the “Partnership”), and James Ford (“you”):

WHEREAS, you are currently employed as Chief Operating Officer and Senior Vice
President of the Company pursuant to an Employment Agreement with an effective
date of March 1, 2018 (the “Employment Agreement”); and

WHEREAS, you and the Company have mutually agreed that your employment with the
Company as Chief Operating Officer and Senior Vice President will terminate
effective on October 1, 2019;

WHEREAS, in consideration for your service to the Company and for your execution
and non-revocation of the General Release and Waiver of Claims in the form of
Exhibit A attached hereto (the “Release”), the Company desires to provide to you
certain severance benefits as set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1. General Terms of Separation.

(a) Your last date of employment with the Company as Chief Operating Officer and
Senior Vice President will be October 1, 2019 (the “Separation Date”). You will
be paid your Base Salary through the Separation Date.

(b) You will be reimbursed for any business expenses for which you are entitled
to be reimbursed pursuant to Section 5 of the Employment Agreement, but for
which you have not yet been reimbursed as of the Separation Date.

(c) You will be paid for any accrued but unused vacation as of the Separation
Date.

(d) You will be eligible for any vested accrued benefits under the Company’s
employee benefit plans and programs in accordance with the terms of such plans
and programs, as accrued through the Separation Date.

(e) You will be eligible for vested but unissued equity in the Company or the
Partnership. Except as provided in Paragraph 2 below, the parties agree that all
unvested equity you hold in the Company or the Partnership as of the Separation
Date will be forfeited.

2. Severance Benefits. If you execute and deliver the Release to the Company
within 2 days following the Separation Date, and do not revoke the Release in
accordance with its terms, the Company will pay you: (a) your Base Salary for a
period of twelve (12) months following the Separation Date, to be paid in equal
installments in accordance with the normal payroll practices of the Company over
a period of twelve (12) months, commencing on the



--------------------------------------------------------------------------------

Company’s first regularly scheduled payroll date that is at least ten (10) days
following the expiration of the seven (7) day revocation period set forth in the
Release (with the first payment to include all installments that would have been
paid had such installments commenced immediately following the Separation Date,
if any); and (b) a pro-rata Bonus for Fiscal Year 2019, if any, determined by
the Company and subject to the restrictions as set forth in Section 3(b)(i) of
the Employment Agreement, which shall be paid at the same time that annual
incentive cash bonuses are paid to other executives of the Company
(collectively, the “Severance Benefits”). You acknowledge and agree that you
cannot execute the Release prior to the Separation Date, and any such execution
prior to the Separation Date shall not be effective and shall be null and void.
In the event of your death before the Severance Benefits have been paid in full,
the remaining Severance Benefits shall be paid (pursuant to the schedule set
forth in this Paragraph) to Rachelly Ford or, if Rachelly Ford also is deceased,
to your estate.

3. Post-Employment Restrictions. You remain legally bound by, and must comply
with the terms, conditions and restrictions of the return of property,
confidentiality, non-competition, non-solicitation, intellectual property,
arbitration and other post-employment provisions set forth in Sections 7 through
12 of the Employment Agreement, which survive the cessation of your employment
and the termination of your Employment Agreement, and are hereby incorporated by
reference.

4. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions. If any provision of this Agreement
or application thereof is adjudicated to be invalid or unenforceable by a court
of competent jurisdiction, such invalidity or unenforceability shall not affect
any other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application.

5. Entire Agreement. This Agreement constitutes the entire agreement between the
parties regarding the matters contained herein and supersedes any and all prior
representations, agreements, written or oral, expressed or implied; except for
Sections 7 through 12 of your Employment Agreement, which survive the cessation
of your employment and termination of your Employment Agreement, and are
incorporated herein by reference. This Agreement may not be modified or amended
other than by an agreement in writing signed by both parties. This Agreement
shall be binding upon and be for the benefit of the parties as well as your
heirs and the Company’s successors and assigns.

6. Acknowledgment. You acknowledge and agree that, subsequent to the Separation
Date, you shall not be eligible for any payments from the Company or
Company-paid benefits, except as expressly set forth in this Agreement.

7. Tax Matters. To the extent that payments under this Agreement constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
payments are intended to comply with Section 409A of the Code and any
ambiguities in this Agreement shall be interpreted so as to comply. If you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of your separation from service, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, your
separation from

 

2



--------------------------------------------------------------------------------

service, will become payable six (6) months and one (1) day following the date
of your separation from service or, if earlier, the date of your death, if
required by Section 409A. All references to “termination of employment,”
“cessation of employment,” “retirement” and the like in this Agreement shall
mean a “separation from service” within the meaning of Section 409A. Each
payment under this Agreement shall be considered a separate payment for purposes
of Section 409A. In no event may you directly or indirectly designate the
calendar year of a payment under this Agreement. You acknowledge that neither
the Company nor its attorneys have provided any tax advice to you.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

 

/s/ James Ford

                                  

StoneMor GP LLC

 

James Ford

      By:  

/s/ Joseph M. Redling

      Name:   Joseph M. Redling       Title:   President and Chief Executive
Officer Date: September 17, 2019       Date:   September 17, 2019

 

3



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver of Claims

This General Release and Waiver of Claims (“Release”) is made effective as of
October __, 2019, by and between StoneMor GP LLC (the “Company”), the general
partner of StoneMor Partners L.P. (the “Partnership”), and James Ford (“you”):

WHEREAS, you were employed as Chief Operating Officer and Senior Vice President
of the Company pursuant to an Employment Agreement with an effective date of
March 1, 2018 (the “Employment Agreement”); and

WHEREAS, pursuant to the Separation Agreement by and between the Company, the
Partnership and you effective as of September 17, 2019 (the “Separation
Agreement”), your employment with the Company as Chief Operating Officer and
Senior Vice President terminated effective on October 1, 2019 (the “Separation
Date”); and

WHEREAS, in consideration for your service to the Company and for the release
and waiver of claims set forth herein, the Company desires to provide to you
certain severance benefits as set forth in the Separation Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1. Severance Benefits. If you sign and do not timely revoke this Release,
agreeing to be bound by the release of Claims in Paragraph 2 below and the other
terms and conditions of this Release described herein, the Company will provide
you with the Severance Benefits set forth in Paragraph 2 of the Separation
Agreement, subject to the conditions set forth in this Release and in the
Separation Agreement (the “Severance Benefits”).

2. Release.

(a) In exchange for the Severance Benefits, you release and forever discharge,
to the maximum extent permitted by law, the Company and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Release, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment) with the
Company and/or any of its parent, subsidiary, related and/or affiliated
companies; (ii) any Claims for severance, benefits, bonuses, incentive
compensation, equity awards and interests, commissions and/or other compensation
of any kind; (iii) any Claims for reimbursement of expenses of any kind;
(iv) any Claims for attorneys’ fees or costs; (v) any Claims under the Employee
Retirement Income Security Act (“ERISA”); (vi) any Claims of discrimination
and/or harassment based on age, sex, pregnancy, race, religion, color, creed,
disability, handicap, failure to accommodate, citizenship, marital status,
national origin, ancestry, sexual orientation, gender identity, genetic



--------------------------------------------------------------------------------

information or any other factor protected by Federal, State or Local law as
enacted or amended (such as Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, the Genetic Information Non-Discrimination
Act and the Pennsylvania Human Relations Act) and any Claims for retaliation
under any of the foregoing laws; (vii) any Claims under the Family and Medical
Leave Act; (viii) any Claims under the Pennsylvania constitution; (ix) any
whistleblower or retaliation Claims; (x) any Claims under the Employment
Agreement; (xi) any Claims under the Separation Agreement; and/or (xii) any
other statutory, regulatory, common law or other Claims of any kind, including,
but not limited to, Claims for breach of contract, libel, slander, fraud,
wrongful discharge, promissory estoppel, equitable estoppel, violation of public
policy, invasion of privacy, misrepresentation, emotional distress or pain and
suffering.

(b) Releasees. The term “Releasees” includes: the Company, the Partnership, and
any and all of their respective direct or indirect parent, subsidiary, related
and/ or affiliated companies, and each of their past and present employees,
officers, directors, attorneys, owners, shareholders, members, managers,
partners, insurers, benefit plan fiduciaries and agents, and all of their
respective successors and assigns.

3. Non-Released Claims. The release of Claims in Paragraph 2 above does not
apply to: (a) any Claims to require the Company to honor its commitments in this
Release (including payment of the Severance Benefits); (b) any Claims as an
equity holder in the common units of the Partnership (as your holdings in such
common units are limited and/or restricted by the terms of the Employment
Agreement or any exhibits thereto); (c) any Claims to interpret or to determine
the scope, meaning, enforceability or effect of this Release; (d) any Claims
that arise after you have signed this Release; (e) any other Claims that cannot
be waived by a private agreement; or (f) any Claims for indemnification under
the Employment Agreement, the Company’s operating agreement and/or the
Indemnification Agreement between you and the Company. The release of Claims in
Paragraph 2 above is subject to and restricted by your Retained Rights in
Paragraph 4.

4. Retained Rights.

(a) Regardless of whether or not you sign this Release, nothing in this Release
is intended to or shall be interpreted to restrict or otherwise interfere with:
(i) your obligation to testify truthfully in any forum; (ii) your right and/or
obligation to contact, cooperate with, provide information to, file a charge
with, or otherwise participate in any proceeding of, any government agency,
commission or entity (including, but not limited, to the EEOC and the SEC); or
(iii) your right to disclose any information or produce any documents as is
required by law or legal process (the “Retained Rights”). However, the release
of Claims in Paragraph 2 above does prevent you, to the maximum extent permitted
by law, from obtaining any monetary or other personal relief for any of the
Claims you have released in Paragraph 2 with regard to any charge you may file
or which may be filed on your behalf.

(b) Notwithstanding the foregoing, or any other provision of this Release,
nothing in this Release is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but

 

2



--------------------------------------------------------------------------------

not limited to, the Department of Justice, the SEC, the Congress and any agency
Inspector General, or otherwise taking action or making disclosures that are
protected under the whistleblower provisions of any federal, state or local law,
ordinance or regulation, including, but not limited to, Rule 21F-17 promulgated
under the Securities Exchange Act of 1934, as amended. You are entitled to make
reports and disclosures or otherwise take action under this paragraph without
prior authorization from or subsequent notification to the Company. Similarly,
nothing set forth in this Release limits your right to receive a monetary award
for information provided to the SEC pursuant to Rule 21F-17 promulgated under
the Securities Exchange Act of 1934, as amended, or for information provided to
the DOL or any other government agency, commission or entity. Further, nothing
set forth in this Release limits your immunity and disclosure rights in
Section 8(e) of the Employment Agreement which is hereby incorporated by
reference.

5. Adequacy of Consideration. You acknowledge and agree that the Severance
Benefits constitute adequate and sufficient consideration to support your
release of Claims in Paragraph 2 above and fully compensate you for Claims you
are releasing.

6. Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary by calling (215) 826-2814 and notifying him
immediately in writing, via first class mail, at the following address: StoneMor
GP LLC, 3600 Horizon Blvd., Trevose, PA 19053, enclosing a copy of the request
or demand as well as any and all potentially responsive documents. You shall
wait at least ten (10) days (or the maximum time permitted by such legal
process, if less) after sending the letter before making a disclosure or
production to give the Company time to determine whether the disclosure or
production involves confidential and/or proprietary information, in which event
the Company may seek to prohibit and/or restrict the production and/or
disclosure and/or to obtain a protective order. This obligation shall not apply
in the event of requests or demands for confidential information from any
government agency, commission or entity.

7. Non-Disparagement.

(a) You agree that you will not, directly or indirectly, make or ratify any
disparaging comments or remarks, in writing, orally or electronically, about the
Company or any other Releasee (as defined in Paragraph 2 above) and their
respective products and services. This restriction is subject to and limited by
your Retained Rights in Paragraph 4.

(b) The Company’s current Board of Directors, Chief Executive Officer and
General Counsel, Chief Legal Officer and Secretary, will not, directly or
indirectly, make or ratify any disparaging comments or remarks, in writing,
orally or electronically, about you.

(c) The restrictions in subparagraph (b) of this Paragraph 7 are not intended to
nor shall be interpreted to restrict or otherwise interfere with the Company’s
Board of Directors’, Chief Executive Officer’s and General Counsel, Chief Legal
Officer and Secretary’s (individual and/or collective): (i) obligation and
entitlement to testify truthfully in any forum; (ii) right and/or obligation to
contact, cooperate with, provide information to, file a charge or other action
with, or otherwise participate in any litigation and/or or other legal
proceeding, including of any government agency, commission or entity (including,
but not limited, to the EEOC and the SEC); or (iii) right to disclose any
information or produce any documents as is required by law or legal process.

 

3



--------------------------------------------------------------------------------

8. Post-Employment Restrictions. You remain legally bound by, and must comply
with the terms, conditions and restrictions of, the return of property,
confidentiality, non-competition, non-solicitation, intellectual property,
arbitration and other post-employment provisions set forth in Sections 7 through
12 of the Employment Agreement, which survive the cessation of your employment
and the termination of your Employment Agreement, and are hereby incorporated by
reference.

9. Cooperation Services. You agree to reasonably cooperate with and provide
assistance to the Company (for purposes of this Paragraph 9, including the
Partnership and any affiliates and/or related entities), without any additional
compensation, if called upon by authorized agents of the Company or the
Company’s attorneys for the purposes of the transition of your responsibilities
as well as with regard to any lawsuit, claim, action, investigation, inquiry,
administrative action or review or otherwise, that is currently pending or that
may be brought against the Company, or in connection with any internal
investigation by the Company. You agree to make yourself reasonably available
for interviews, meetings, depositions, hearings and/or trials without the need
for subpoena or assurances by the Company, providing any and all documents in
your possession that relate to the proceedings, and providing assistance in
locating any and all relevant notes and/or documents as necessary. Any
cooperation shall be provided by you at reasonable times and locations, with as
much advance notice as possible by the Company. In any circumstance, to the
extent you are required to incur out-of-pocket expenses in connection with any
cooperation that the Company may request of you (such as for travel), the
Company will fully reimburse you for reasonable out-of-pocket expenses upon
presentation of appropriate receipts.

10. Interpretation of Release. Nothing in this Release is intended as or shall
be construed as an admission or concession of liability or wrongdoing by the
Company or any other Releasee as defined above. This Release shall be governed
by and construed in accordance with the laws of Pennsylvania and without the aid
of any canon, custom or rule of law requiring construction against the
draftsperson. If any provision of this Release or application thereof is
adjudicated to be invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provision or
application of this Release which can be given effect without the invalid or
unenforceable provision or application.

11. Entire Agreement. This Release constitutes the entire agreement between the
parties regarding the matters contained herein and supersedes any and all prior
representations, agreements, written or oral, expressed or implied; except for
the Separation Agreement and Sections 7 through 12 of the Employment Agreement,
which survive the cessation of your employment and termination of the Employment
Agreement, and are incorporated herein by reference. This Release may not be
modified or amended other than by an agreement in writing signed by both
parties. This Release shall be binding upon and be for the benefit of the
parties as well as your heirs and the Company’s successors and assigns.

 

4



--------------------------------------------------------------------------------

12. Acknowledgment. You acknowledge and agree that, subsequent to the Separation
Date, you shall not be eligible for any payments from the Company or
Company-paid benefits, except as expressly set forth in this Release or in the
Separation Agreement.

13. Tax Matters. To the extent that the Severance Benefits constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
Severance Benefits are intended to comply with Section 409A of the Code and any
ambiguities in this Release or the Separation Agreement shall be interpreted so
as to comply. If you are a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) at the time of your separation from service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable under this Release as a result of, and within the first six
(6) months following, your separation from service, will become payable six
(6) months and one (1) day following the date of your separation from service
or, if earlier, the date of your death, if required by Section 409A. All
references to “termination of employment,” “cessation of employment” and the
like in this Release shall mean a “separation from service” within the meaning
of Section 409A. Each payment under this Release or the Separation Agreement
shall be considered a separate payment for purposes of Section 409A. In no event
may you directly or indirectly designate the calendar year of a payment under
this Release. You acknowledge that neither the Company nor its attorneys have
provided any tax advice to you.

14. Representations.

(a) You agree and represent that: (i) you have read carefully the terms of this
Release; (ii) you have had an opportunity to and have been encouraged to review
this Release; (iii) you understand the meaning and effect of the terms of this
Release, including the waiver of Claims as set forth in Paragraph 2 above
(subject to the limitations in Paragraph 3 above and your Retained Rights in
Paragraph 4 above); (iv) you were given a period of more than twenty-one
(21) days, beginning on the date you received the Separation Agreement, to which
this Release was attached as Exhibit A, to determine whether you wished to sign
this Release and your decision to sign this Release and waive any and all Claims
in Paragraph 2 above is of your own free and voluntary act without compulsion of
any kind; (v) no promise or inducement not expressed in this Release has been
made to you; (vi) you understand that you are waiving your Claims as set forth
in Paragraph 2 above, including, but not limited to, Claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Paragraph 3 above and your Retained Rights in Paragraph 4 above);
(vii) you have adequate information to make a knowing and voluntary waiver of
any and all Claims as set forth in Paragraph 2 above; and (viii) you may not
execute this Release prior to the Separation Date, and any such execution prior
to the Separation Date shall not be effective and shall be null and void.

(b) If you sign this Release, you will retain the right to revoke it for
seven (7) days. If you revoke this Release, you are indicating that you have
changed your mind and do not want to be legally bound by this Release. The
Release shall not be effective until after the seven (7) day revocation period
has expired without your having revoked it. To revoke this Release, you must
send a certified letter to the Company’s General Counsel, Chief Legal Officer
and Secretary at the following address: StoneMor Partners L.P., 3600 Horizon
Blvd., Trevose, PA 19053. The letter must be post-marked within seven (7) days
of your execution of this Release.

 

5



--------------------------------------------------------------------------------

If the seventh day is a Sunday or federal holiday, then the letter must be
post-marked on the following business day.

IN WITNESS WHEREOF, the Company and you have executed this Release intending to
be legally bound:

 

 

                             

StoneMor GP LLC

 

James Ford      By:   

 

     Name:   

 

     Title:   

 

Date:                                     
                                             Date:   

 

 

6